NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHABNAM DASTMALCHIAN; MSB                       No.    16-56239
INVESTMENT, LLC,
                                                D.C. No. 2:15-cv-09072-PSG-JC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

U.S. DEPARTMENT OF JUSTICE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Shabnam Dastmalchian appeals pro se from the district court’s judgment

dismissing her action arising from alleged fraud in a federal criminal forfeiture

proceeding. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Dastmalchian’s request for
oral argument, set forth in her opening brief, is denied.
district court’s dismissal for failure to state a claim. Yagman v. Garcetti, 852 F.3d
859, 863 (9th Cir. 2017). We affirm.

      The district court properly dismissed Dastmalchian’s action because

Dastmalchian failed to allege facts sufficient to “state a claim that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying leave to amend

because amendment would be futile. See Yagman, 852 F.3d at 863, 867 (setting

forth standard of review and noting that a “district court need not grant leave if it

determines that the pleading could not possibly be cured by the allegation of other

facts” (citation and internal quotation marks omitted)).

      To the extent that Dastmalchian appealed on behalf of MSB Investment,

LLC, the entity is unrepresented and not properly before the court. See United

States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (sole

shareholder may not represent a corporation in federal court); Johns v. County of

San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (a non-attorney “has no authority to

appear as an attorney for others than [herself]” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                           2                                    16-56239